Citation Nr: 0109047	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
December 1944.  The veteran died in December 1999.  The 
appellant is the widow of the deceased veteran.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania wherein the RO denied the appellant's claim for 
service connection for cause of the veteran's death.  


REMAND

The certificate of death reveals that coronary artery disease 
was the underlying cause of the veteran's death.  No autopsy 
was performed.  It was also noted that the veteran died at 
the VA Medical Center located in Aspinwall, Pennsylvania.  
The terminal hospital clinical records have not been obtained 
for association with the claims folder.  

In addition, the appellant asserted in a statement in support 
of claim dated in April 2000 that the veteran died as a 
result of his service-connected disabilities due to the metal 
in his body and that he had been treated at a VA medical 
facility in Pittsburgh, Pennsylvania in regard thereto.  The 
Board notes that those clinical records have not been 
associated with the claims file.  

During the veteran's lifetime and at the time of death, 
service connection was in effect for residuals of a shell 
fragment wound of the muscles of the lumbar spine (evaluated 
as 40 percent disabling), post operative scar of the abdomen 
(evaluated as 10 percent disabling), residuals of a fracture 
of the 2nd and 3rd lumbar vertebra (evaluated as 
noncompensably disabling), and residuals of a laceration of 
the liver (evaluated as noncompensably disabling).  

Service medical records reveal no clinical documentation of 
coronary artery disease or elevated blood pressure readings.  

Likewise, post service medical records dated through November 
1958 are negative for clinical documentation of coronary 
artery disease or elevated blood pressure readings.  

The Board notes that VA Form 10-7132 is of record, and 
reveals that the period of the veteran's terminal 
hospitalization extended from September 28, 1999, to December 
2, 1999.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:  

1.  The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment of any 
health care providers who treated the 
veteran for cardiovascular disease or 
essential hypertension since the veteran 
separated from service.  If any such 
records are identified and after 
obtaining any necessary consent forms for 
the release, the RO should obtain, and 
associate with the claims folder, all 
such records.  In any event, the RO 
should obtain any VA outpatient treatment 
records of the veteran at the VA medical 
facility in Pittsburgh, Pennsylvania as 
well as the veteran's complete terminal 
hospital clinical records for the period 
of September 28, 1999 to December 2, 1999 
of the in Aspinwall VA Medical Center.

2.  Thereafter, the RO should refer the 
claims folder to a VA internist for 
review and expression of opinion in 
answer to the following questions:  

(a) Whether it is at least as 
likely as not that a coronary 
artery disease including 
essential hypertension 
developed during service?  

(b) Whether it is at least as 
likely as not that a coronary 
artery disease including 
essential hypertension was 
manifest within one year after 
the veteran separated from 
service?  

(c) Whether it is at least as 
likely as not that a coronary 
artery disease including 
essential hypertension is 
otherwise related to service?  

(d) Whether the veteran's 
service connected disabilities 
aided or lent assistance to the 
production of death?  

3.  After completion of the development 
called for above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
readjudicate the issue on appeal.   If 
the benefit sought on appeal is not 
granted, the RO should issue a 
Supplemental Statement of the Case and 
provide the appellant and her 
representative with an appropriate 
opportunity to respond.  

The purpose of this REMAND is to procure additional evidence 
and to comply with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



